Citation Nr: 0517292	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-31 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES

1.  Entitlement to service connection for a gastric ulcer, 
also claimed as a stomach disorder.

2.  Entitlement to a compensable disability rating for 
urticaria.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2004).

In May 2005, the veteran testified before the undersigned 
Acting Veteran's Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.  During the 
hearing, it appears that the veteran's representative was 
arguing that the veteran's seborrheic keratosis was related 
to service.  This claim has not been developed or adjudicated 
for appellate review.  The issue is therefore referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  A gastric ulcer is not shown during active service or 
until many years after separation, and there is no competent 
evidence relating a gastric ulcer to any incident or event of 
active service.

2.  The veteran's service-connected urticaria is manifested 
by no current symptomatology.




CONCLUSIONS OF LAW

1.  A gastric ulcer was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  The criteria for entitlement to a compensable evaluation 
for the veteran's service-connected urticaria are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.20, 4.27, 4.31, 4.118, Diagnostic Code 7899-7816 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed December 2003 rating decision and June 
2004 SOC that discussed the pertinent evidence, and the laws 
and regulations related to claims for service connection and 
increased ratings.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on his claim.  

In addition, in a November 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, and notice letter dated in November 2003 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, this was done.  

The Board observes that VA has satisfied its duty to assist.  
Throughout the appeal process, VA has made reasonable efforts 
to obtain relevant records identified by the veteran.  VA has 
associated with the claims file VA outpatient treatment 
reports, as well as his most recent VA compensation and 
pension examination report dated in November 2003.  The 
veteran has not identified any additional evidence pertinent 
to the claims for service connection for a gastric ulcer and 
an increased rating for urticaria, and there are no 
additional records to obtain.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


II.  Factual Background

August and September 1944 service records show the veteran 
was admitted to the hospital because of hives or a slight 
urticaria eruption.  The veteran gave a history that he had 
his first attack when he was nineteen.  At that time, he was 
studied by allergists, and it was found that he was allergic 
to certain foods.  At home, he could avoid these foods and 
got along well.  In the Army, he could not avoid them.  
During his hospital course, the veteran was free from 
urticaria on restriction of his food intake.  The diagnosis 
was urticaria, moderate to severe in nature.  Service medical 
records show no complaints of an ulcer or any digestive 
disorder in service.  While he was hospitalized, the veteran 
was given an examination in October 1944, just prior to 
discharge.  His abdomen was observed to be soft with no 
masses or tenderness.

In December 1944, the RO granted service connection for 
urticaria and assigned a 10 percent disability evaluation.

In September 1948, the veteran's disability evaluation for 
urticaria was reduced from 10 percent to 0 percent 
(noncompensable) because examination showed it was no longer 
symptomatic.

In November 2003, the veteran underwent VA examination.  The 
veteran indicated that during his last days of service, he 
started having a poor appetite and had discomfort in his 
stomach and throat as long as he could remember.  He had x-
rays 50 or 60 years ago and was told nothing was found and 
nothing could be done for his problem.  Lately, he felt that 
he could not eat any beef, hotdogs, or roast beef.  His 
stomach growled, and the food repeated in his mouth.  He 
never vomited or had any pain now, but he felt discomfort.  
The veteran was constipated.  He spent about two or three 
hours trying to move his bowels in spite of taking stool 
softeners.  He was on no medications for this.  The veteran 
also reported that before he left service, he broke out into 
a rash and had skin rashes all the time.  He described bumps 
all over his neck, head, belly, and extremities.  He had a 
melanoma removed recently.  He had dry skin.

On examination, the veteran's abdomen was soft and nontender.  
There was no organomegaly.  Examination of the skin showed he 
had reddish papular lesions of various sizes all over the 
abdomen, nonblanching.  There was keratotic skin on both 
temples and over the neck, head, and right foot.  Small 
gastric ulcer and no evidence of urticaria at the current 
time were among the diagnoses listed.  

In May 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  The veteran claimed, in 
essence that he should be granted a compensable rating for 
his service-connected urticaria.  When asked what were some 
of his symptoms related to urticaria, the veteran responded 
that his stomach hurt and that he was not able to eat a 
normal diet.  It was argued that the Army food diet caused 
his current gastric ulcer condition.  


III.  Gastric Ulcer

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and certain disabilities become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.  The veteran's claimed gastric 
ulcer is not included in this presumption.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

The veteran contends that he currently has a gastric ulcer 
that is related to his military service.  His current 
diagnosis is clear.  At issue then is whether the gastric 
ulcer is related to service.  As noted above, and as 
documented in the record, the veteran was unable to eat the 
regular military diet.  However, the diagnosis at the time of 
his discharge, and the disability for which he was granted 
service connection is urticaria.  Urticaria is a disorder 
that results in hives or rashes on the body.  While the 
allergies that caused the veteran's urticaria were apparently 
food allergies, there is no evidence from the veteran's 
service medical records that he suffered any kind of 
digestive disorder related to the Army food.  His service 
medical records, including his discharge examination report, 
were negative for any stomach complaints or of a diagnosis of 
a gastric ulcer condition.

Furthermore, the veteran's post-service records show no 
evidence of a gastric ulcer or any stomach disorder until 
2003, more than 55 years after his separation from service.  
Most importantly, there is no medical opinion of record to 
show the veteran's in-service problems with eating the Army 
diet caused or was related to his current gastric ulcer.  
Therefore, the Board cannot grant service connection for this 
disorder.

The Board has considered the veteran's assertions, in 
particular his May 2005 testimony, that he currently has a 
gastric ulcer that is related to the food he was served in 
the Army.  The veteran's assertion, however, cannot be 
considered competent medical evidence.  As a layperson, he is 
not competent to comment on issues involving medical 
causation or a medical diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

As the evidence preponderates against the claim for service 
connection for a gastric ulcer, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


IV.  Urticaria

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirement for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The RO rated the veteran's service-connected urticaria under 
the provisions of 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7899-7816 (2004), because a specific diagnostic code does not 
exist which sets forth criteria for assigning disability 
evaluations for the exact disability suffered by the veteran.  
The Board notes that when an unlisted condition is 
encountered, it is permissible to rate that condition under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  See 38 C.F.R. § 4.20.  
When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" by using the first two digits of 
that part of the rating schedule which most closely 
identifies the part, or system, of the body involved and 
adding "99" for the unlisted condition.  See 38 C.F.R. § 
4.27.

Under the criteria for DC 7816, a noncompensable evaluation 
may be assigned for psoriasis with less than 5 percent of the 
entire body or exposed areas affected, and; no more than 
topical therapy required during the past 12-month period.

A 10 percent evaluation may be assigned for psoriasis with at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.

A review of the veteran's claims file indicates that he 
currently showed no symptoms of urticaria.  In November 2003, 
a VA examiner stated that there was no evidence of urticaria 
at the time of his examination.  Furthermore, the examiner 
did not relate either the veteran's seborrheic keratosis or 
his basal cell carcinoma to his urticaria or his military 
service.  Therefore, the veteran's service-connected 
urticaria does not warrant a compensable rating under the 
criteria of DC 7816.

The Board has also evaluated the veteran's disability under 
all other potentially applicable diagnostic codes.  We note 
that the criteria for evaluating dermatitis or eczema, under 
Diagnostic Code 7806, are identical to the criteria under DC 
7816.  Furthermore, since the VA examiner found that there 
was no evidence of the veteran's urticaria, and even the 
veteran has not contended otherwise, no other Diagnostic 
Codes would provide the veteran with more than a 
noncompensable evaluation for his disability.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For the reasons set forth above, the preponderance of the 
evidence is against an increased rating for the veteran's 
service-connected urticaria.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b), 


but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.


ORDER

Service connection for a gastric ulcer is denied.

A compensable disability rating for urticaria is denied.





	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


